Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present application is 03/17/2017.
This action is in response to amendments and/or remarks filed on 12/04/2020. In the current amendments, claims 1, 6-7, 9-11, 19, 40-45 have been amended, and claims 2, 8, 13, 16, 18 and 20-39 have been cancelled. New claims 43-45 have been introduced. Claims 1, 3-7, 9-12, 14-15, 17, 19 and 40-45 are pending and have been examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 11-12, 14-15, 17, 19 and 40-45 are rejected under 35 U.S.C. 103 as being unpatentable over Nishitani et al. (“Supervised Learning Using Spike-TimingDependent Plasticity of Memristive Synapses”) in view of Akopyan et al. (“TrueNorth: Design and Tool Flow of a 65 mW 1 Million Neuron Programmable Neurosynaptic Chip”), further in view of KATAEVA et al. (US 2017/0017879 A1), further in view of Demin et al. (Hardware elementary perceptron based on polyaniline memristive devices).

Regarding claim 1, 
Nishitani teaches
A neuromorphic device, comprising: 
each of the plurality of post-synaptic neurons comprises ([figs 6-8]; [sec III, B, pars 3-5] “Our circuit has not only these layers but also an error layer, which comprises the error detectors and an analog adder. This layer generates signals to reflect the errors defined in (7) and (8). The error detector is shown in Fig. 6.”; Each pair of “Neuron and synapse” on the output layer and “error detector” on the error layer read on the “post-synaptic neurons”.):

an integrator configured to integrate post-synaptic neuron input signals received through a corresponding … line from a multiplicity of synapses coupled to the post-synaptic neuron among the plurality of synapses and output an integration signal ([fig 1-2]; [figs 7-8] “integrator”; [sec II, A] “Hereafter, we explain the details of the spiking neuron model by taking a leaky integrate-and-fire (LIF) neuron as an example”; see also [sec III, A-B]; Figs 1-2 and 7-8 reads on “a multiplicity of synapses”.);

a comparator configured to compare the integration signal with a reference voltage and output a post-synaptic neuron output signal ([figs 7-8] “Comparator”; [sec III, A-B] “The comparator outputs a trigger when V (t) exceeds a threshold in the neuroncircuit, shown in Fig. 7(a) as an example.”; “threshold” reads on “reference voltage”.); and 

an error corrector including an error detector and a correction signal generator, wherein the error detector is configured to generate an error value based on the post-synaptic neuron output signal, the error value being a variable voltage, and the correction signal generator is configured to generate a correction signal based on the error value and provide the correction [figs 6-8]; [sec III, B] “The error detector is shown in Fig. 6. The output of the error detector Vjerror is applied to the corresponding output-layer neuron j as an error signal. All error signals Vjerror are also summed up in the analog adder, whose output Verror is applied to all hidden layer-neuron circuits as an error signal. Using this circuit, the gate voltage applied to the 3T-FeMEM to update its conductance as a synaptic weight is proportional to the weight adjustment expressed in (7) and (8). The conductance change in the 3T-FeMEM depends on the applied Vpulse, as shown in Fig. 3(d). Therefore, the weight of the synapse is updated to reduce the error.”; [sec III, A-B] “An analog-shaped voltage Vjd, shown in Fig. 6(b), and a rectangle pulse Vjout are input to the circuit at t = tjd and tj , respectively. Vjout controls whether Vjd will be applied or not by switching the selector. The output of the selector Vjsample is applied to the peak-hold circuit, whose output is the dc voltage Vjerror.”; “Error detector” of fig 6 and fig 8 reads on “error corrector”. In addition, the selector circuit of fig 6 reads on “error detector”, and “peak-hold circuit” and “teach signals Vjd” reads on “correction signal generator”. Furthermore, figs 6-8 read on “the error detector is configured to generate an error value based on the post-synaptic neuron output signal” and “the correction signal generator is configured to generate a correction signal based on the error value and provide the correction signal to … line”.), 

wherein the error detector comprises a first adder, the first adder including: 
a positive input terminal receiving an expected value; and 
a negative input terminal receiving the post-synaptic neuron output signal from the comparator ([figs 6-8]; [sec III, A] “An analog-shaped voltage Vdj, shown in Fig. 6(b), and a rectangle pulse Voutj are input to the circuit at t = tdj and tj, respectively. Voutj controls whether Vdj will be applied or not by switching the selector. The output of the selector V sample j is applied to the peak-hold circuit, whose output is the dc voltage Verrorj . The input-timing-dependent behavior of the error-detection circuit is shown in Fig. 6(c). The smaller the absolute timing difference is, the smaller is the Verrorj magnitude, which means that the timing difference Δterrorj can be converted to Verrorj.”; [sec III, B] “A feedforward neural network can be formed using these spiking neuron circuits and synapse circuits, as shown in Fig. 8. The network has multiple input terminals for the learn and teach signals. What we want the network to learn is represented by learn signals Vhin, where h is the index of the input. The teach signals Vjd correspond to the desired outputs for the learn signals.”; “teach signals” read on “expected value”. In addition, “Voutj” with the comparator of fig 7 read on “post-synaptic neuron output signal from the comparator”. Furthermore, “timing difference” reads on “adder”.),

wherein the error value is obtained by subtracting a value of the post-synaptic neuron output signal from the expected value ([figs 6-8]; [sec III, A] “Because the error factor is the timing difference between the output timing of output-layer neuron tj and the input timing of teach pulse tdj, we can detect the error factor as the height of the voltage using a selector circuit and an analog pulse again. Fig. 6(a) shows an example of such an error-detection circuit. An analog-shaped voltage Vdj, shown in Fig. 6(b), and a rectangle pulse Voutj are input to the circuit at t = tdj and tj, respectively. Voutj controls whether Vdj will be applied or not by switching the selector. The output of the selector V sample j is applied to the peak-hold circuit, whose output is the dc voltage Verrorj . The input-timing-dependent behavior of the error-detection circuit is shown in Fig. 6(c). The smaller the absolute timing difference is, the smaller is the Verrorj magnitude, which means that the timing difference Δterrorj can be converted to Verrorj.”; “teach signals Vjd” read on “expected value”. In addition, “Voutj” with the comparator of fig 7 read on “post-synaptic neuron output signal from the comparator”. Furthermore, “timing difference” reads on “subtracting a value of the post-synaptic neuron output signal from the expected value” since “teach signals Vjd” and “Voutj” have their timings and the timing differences are used as the error values.),

wherein the correction signal is a [signal] with a fixed voltage ([figs 6-8]; [sec III, B] “The error detector is shown in Fig. 6. The output of the error detector Vjerror is applied to the corresponding output-layer neuron j as an error signal. All error signals Vjerror are also summed up in the analog adder, whose output Verror is applied to all hidden layer-neuron circuits as an error signal. Using this circuit, the gate voltage applied to the 3T-FeMEM to update its conductance as a synaptic weight is proportional to the weight adjustment expressed in (7) and (8). The conductance change in the 3T-FeMEM depends on the applied Vpulse, as shown in Fig. 3(d). Therefore, the weight of the synapse is updated to reduce the error.”; [sec III, A-B] “An analog-shaped voltage Vjd, shown in Fig. 6(b), and a rectangle pulse Vjout are input to the circuit at t = tjd and tj , respectively. Vjout controls whether Vjd will be applied or not by switching the selector. The output of the selector Vjsample is applied to the peak-hold circuit, whose output is the dc voltage Vjerror.”; “Vjerror” reads on “correction signal is a [signal] with a fixed voltage” since the Vjerror graphs have a fixed voltage.).

However, Nishitani does not teach
a plurality of pre-synaptic neurons; 
a plurality of synapses electrically coupled to the plurality of pre-synaptic neurons through a plurality of row lines; and 
a plurality of post-synaptic neurons electrically coupled to the plurality of synapses through a plurality of column lines, 
an integrator configured to integrate post-synaptic neuron input signals received through a corresponding column line from a multiplicity of synapses coupled to the post-synaptic neuron among the plurality of synapses and output an integration signal;
provide the correction signal to the corresponding column line;
pulse with a fixed voltage.
(Note: Hereinafter, if a limitation has one or more underlines, the one or more underlined claim languages indicate that they have not been taught yet, while the one or more non-underlined claim languages indicate that they have been taught already.)

Akopyan teaches 
a plurality of pre-synaptic neurons ([fig 2]; [sec III] “As shown in Fig. 2, a single neurosynaptic core consists of input buffers that receive spikes from the network, axons which are represented by horizontal lines, dendrites which are represented by vertical lines, and neurons (represented by triangles) that send spikes into the network.”); 

a plurality of synapses electrically coupled to the plurality of pre-synaptic neurons through a plurality of row lines ([fig 2]; [sec III] “As shown in Fig. 2, a single neurosynaptic core consists of input buffers that receive spikes from the network, axons which are represented by horizontal lines, dendrites which are represented by vertical lines, and neurons (represented by triangles) that send spikes into the network. A connection between an axon and a dendrite is a synapse, represented by a black dot.”); and 

a plurality of post-synaptic neurons electrically coupled to the plurality of synapses through a plurality of column lines ([fig 2]; [sec III] “As shown in Fig. 2, a single neurosynaptic core consists of input buffers that receive spikes from the network, axons which are represented by horizontal lines, dendrites which are represented by vertical lines, and neurons (represented by triangles) that send spikes into the network.”);

an integrator configured to integrate post-synaptic neuron input signals received through a corresponding column line from a multiplicity of synapses coupled to the post-synaptic neuron ([figs 2-3]; [sec III] “Where there is a synaptic connection between a horizontal axon and a vertical dendrite, the spike from the axon is delivered to the neuron through the dendrite. 4) Each neuron integrates its incoming spikes and updates its membrane potential. 5) When all spikes are integrated in a neuron, the leak value is subtracted from the membrane potential.”);

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neuromorphic device of Nishitani with the row line and column line of Akopyan. Doing so would lead to constructing a neurosynaptic core consisting of input buffers that receive spikes from the network, axons which are represented by horizontal lines, dendrites which are represented by vertical lines, and neurons (represented by triangles) that send spikes into the network (Akopyan, [fig 2]; [sec III]).

However, Nishitani and Akopyan do not teach
provide the correction signal to the corresponding column line;
the correction signal is a pulse with a fixed voltage.

KATAEVA teaches 
provide the correction signal to the corresponding column line ([figs 5-8]; [pars 36-84] “First, during feedforward (sometimes referring to as a “forward pass”), the neural network 10 is used to classify an input pattern where the input signals propagate in a direction from the input neurons 212 to the output neuron 214. Then, during backpropagation, error signals are backpropagated in a direction from the output neuron 214 to the input neurons 212.”; Fig 8B and “signals are backpropagated in a direction from the output neuron 214 to the input neurons 212” reads on “signal to the corresponding column line”. Note that Nishitani and Akopyan teach “correction signal”.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neuromorphic device of Nishitani and Akopyan with the signal to the synapse through the column line of KATAEVA. Doing so would lead to training the weights of the neural networks during the backpropagation training, reducing the physical package size of the neural network, and enabling the neural network to be less susceptible to environmental effects such as changes in temperature (KATAEVA, pars 50-66, pars 97-102).

However, Nishitani, Akopyan and KATAEVA do not teach
the correction signal is a pulse with a fixed voltage.

Demin teaches
the correction signal is a pulse with a fixed voltage ([fig 1]; [sec 3] “The iterative procedure of error correction based learning algorithm was as follows. On each step of the procedure one applies the input signals xi in series (four possible input combinations of reading voltages) and measures the sign of the error value (e = y - yd, where yd is a desired output and y is an actual output). If e < 0 then one applies potentiation pulse of determined duration to the active inputs (with logic ‘‘1’’). If e > 0, then one applies depression pulse to the active inputs. If e = 0 no action is required.”; Note that Nishitani, Akopyan and KATAEVA teach “the correction signal is a [signal] with a fixed voltage”.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neuromorphic device of Demin, sec 3).

Regarding claim 3, 
Nishitani, Akopyan, KATAEVA and Demin teach claim 1. 

Nishitani further teaches 
the error detector comprises a first output terminal providing the error value to the correction signal generator ([figs 6-8]; [sec III, B, pars 3-5] “The error detector is shown in Fig. 6. The output of the error detector Vjerror is applied to the corresponding output-layer neuron j as an error signal. All error signals Vjerror are also summed up in the analog adder, whose output Verror is applied to all hidden layer-neuron circuits as an error signal. Using this circuit, the gate voltage applied to the 3T-FeMEM to update its conductance as a synaptic weight is proportional to the weight adjustment expressed in (7) and (8). The conductance change in the 3T-FeMEM depends on the applied Vpulse, as shown in Fig. 3(d). Therefore, the weight of the synapse is updated to reduce the error.”; [sec III, A, par 6] “An analog-shaped voltage Vjd, shown in Fig. 6(b), and a rectangle pulse Vjout are input to the circuit at t = tjd and tj , respectively. Vjout controls whether Vjd will be applied or not by switching the selector. The output of the selector Vjsample is applied to the peak-hold circuit, whose output is the dc voltage Vjerror.”; The selector circuit of fig 6 reads on “error detector”, and “peak-hold circuit” reads on “correction signal generator”.).

Regarding claim 4, 
Nishitani, Akopyan, KATAEVA and Demin teach claim 3. 
Nishitani further teaches 
[figs 6-8]; [sec III, B, pars 3-5] “The output of the error detector Vjerror is applied to the corresponding output-layer neuron j as an error signal. All error signals Vjerror are also summed up in the analog adder, whose output Verror is applied to all hidden layer-neuron circuits as an error signal. Using this circuit, the gate voltage applied to the 3T-FeMEM to update its conductance as a synaptic weight is proportional to the weight adjustment expressed in (7) and (8). The conductance change in the 3T-FeMEM depends on the applied Vpulse, as shown in Fig. 3(d). Therefore, the weight of the synapse is updated to reduce the error.”; “analog adder” reads on “pre-synaptic neuron controller”, and it receives the error value from the error detector.).

Regarding claim 5, 
Nishitani, Akopyan, KATAEVA and Demin teach claim 4. 

Nishitani further teaches 
the pre-synaptic neuron controller comprises a second adder ([figs 6-8]; [sec III, B, pars 3-5] “The output of the error detector Vjerror is applied to the corresponding output-layer neuron j as an error signal. All error signals Vjerror are also summed up in the analog adder, whose output Verror is applied to all hidden layer-neuron circuits as an error signal. Using this circuit, the gate voltage applied to the 3T-FeMEM to update its conductance as a synaptic weight is proportional to the weight adjustment expressed in (7) and (8). The conductance change in the 3T-FeMEM depends on the applied Vpulse, as shown in Fig. 3(d). Therefore, the weight of the synapse is updated to reduce the error.”; “analog adder” reads on “pre-synaptic neuron controller” which comprises an adder.).

Regarding claim 6, 
Nishitani, Akopyan, KATAEVA and Demin teach claim 4. 

Nishitani further teaches 
the pre-synaptic neuron controller comprises an output terminal electrically coupled to the plurality of pre-synaptic neurons ([figs 6-8]; [sec III, B, pars 3-5] “The error detector is shown in Fig. 6. The output of the error detector Vjerror is applied to the corresponding output-layer neuron j as an error signal. All error signals Vjerror are also summed up in the analog adder, whose output Verror is applied to all hidden layer-neuron circuits as an error signal. Using this circuit, the gate voltage applied to the 3T-FeMEM to update its conductance as a synaptic weight is proportional to the weight adjustment expressed in (7) and (8). The conductance change in the 3T-FeMEM depends on the applied Vpulse, as shown in Fig. 3(d). Therefore, the weight of the synapse is updated to reduce the error.”; “analog adder” reads on “pre-synaptic neuron controller”. In addition, Nishitani teaches it is electrically coupled to pre-synaptic neurons since it is electrically coupled to the neurons and synapses.).

Regarding claim 7, 
Nishitani, Akopyan, KATAEVA and Demin teach claim 1. 

Akopyan further teaches 
each of the plurality of pre-synaptic neurons comprises: 
a buffer unit storing a pre-synaptic neuron input signal ([fig 2]; [sec III, pars 3-4] “1) A neurosynaptic core receives spikes from the network and stores them in the input buffers. 2) When a 1 kHz synchronization trigger signal called a tick arrives, the spikes for the current tick are read from the input buffers, and distributed across the corresponding horizontal axons.”); and 

a pre-synaptic neuron pulse generator outputting a pre-synaptic neuron output signal ([fig 2]; [sec III, pars 3-4] “1) A neurosynaptic core receives spikes from the network and stores them in the input buffers. 2) When a 1 kHz synchronization trigger signal called a tick arrives, the spikes for the current tick are read from the input buffers, and distributed across the corresponding horizontal axons.”; [fig 5]; [sec V, A] “The main purpose of the scheduler is to store input spikes in a queue until the specified destination tick, given in the spike packet. The scheduler stores each spike as a binary value in an SRAM of 16 × 256-bit entries, corresponding to 16 ticks and 256 axons. When a neurosynaptic core receives a tick, the scheduler reads all the spikes Ai(t) for the current tick, and sends them to the token controller (B).”; “the spikes for the current tick are read from the input buffers, and distributed” reads on “pre-synaptic neuron pulse generator”.). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neuromorphic device of Nishitani, Akopyan, KATAEVA and Demin with the buffer unit and the pre-synaptic neuron pulse generator of Akopyan. Doing so would lead to storing spikes from the network in the input buffers and distributing them across the horizontal neurons (Akopyan, [fig 2]; [sec III]).

Regarding claim 11, 
Nishitani teaches
A neuromorphic device, comprising: 
a pre-synaptic neuron controller receiving outputs of the plurality of post-synaptic neurons ([figs 6-8]; [sec III, B] “The error detector is shown in Fig. 6. The output of the error detector Vjerror is applied to the corresponding output-layer neuron j as an error signal. All error signals Vjerror are also summed up in the analog adder, whose output Verror is applied to all hidden layer-neuron circuits as an error signal. Using this circuit, the gate voltage applied to the 3T-FeMEM to update its conductance as a synaptic weight is proportional to the weight adjustment expressed in (7) and (8). The conductance change in the 3T-FeMEM depends on the applied Vpulse, as shown in Fig. 3(d). Therefore, the weight of the synapse is updated to reduce the error.”; “analog adder” reads on “pre-synaptic neuron controller”, and it receives the outputs of the plurality of post-synaptic neurons.),

wherein each of the plurality of post-synaptic neurons comprises ([figs 6-8]; [sec III, B] “Our circuit has not only these layers but also an error layer, which comprises the error detectors and an analog adder. This layer generates signals to reflect the errors defined in (7) and (8). The error detector is shown in Fig. 6.”; Each pair of “Neuron and synapse” on the output layer and “error detector” on the error layer read on the “post-synaptic neuron”.):

an integrator receiving post-synaptic neuron input signals from a multiplicity of synapses coupled to the post-synaptic neuron among the plurality of synapses through a … line coupled to the multiplicity of synapses and configured to output an integration signal by integrating the post-synaptic neuron input signals ([fig 2]; [figs 7-8] “synapse” and “integrator”; [sec II, A] “Hereafter, we explain the details of the spiking neuron model by taking a leaky integrate-and-fire (LIF) neuron as an example”; see also [sec III, A-B]; Figs 1-2 and 7-8 reads on “a multiplicity of synapses”.);

a comparator configured to compare the integration signal with a reference voltage and output a post-synaptic neuron output signal ([figs 7-8] “Comparator”; [sec III, A-B] “The comparator outputs a trigger when V (t) exceeds a threshold in the neuroncircuit, shown in Fig. 7(a) as an example.”; “threshold” reads on “reference voltage”.); and

an error corrector configured to generate an error value based on the post-synaptic neuron output signal, the error value being a variable voltage, generate a correction signal based on the error value and provide the correction signal to the multiplicity of synapses through the … line coupled to the multiplicity of synapses ([figs 6-8]; [sec III, B] “The error detector is shown in Fig. 6. The output of the error detector Vjerror is applied to the corresponding output-layer neuron j as an error signal. All error signals Vjerror are also summed up in the analog adder, whose output Verror is applied to all hidden layer-neuron circuits as an error signal. Using this circuit, the gate voltage applied to the 3T-FeMEM to update its conductance as a synaptic weight is proportional to the weight adjustment expressed in (7) and (8). The conductance change in the 3T-FeMEM depends on the applied Vpulse, as shown in Fig. 3(d). Therefore, the weight of the synapse is updated to reduce the error.”; [sec III, A-B] “An analog-shaped voltage Vjd, shown in Fig. 6(b), and a rectangle pulse Vjout are input to the circuit at t = tjd and tj , respectively. Vjout controls whether Vjd will be applied or not by switching the selector. The output of the selector Vjsample is applied to the peak-hold circuit, whose output is the dc voltage Vjerror.”; “Error detector” of fig 6 and fig 8 reads on “error corrector”. In addition, the selector circuit of fig 6 reads on “generate an error value based on the post-synaptic neuron output signal”, and “peak-hold circuit” and “teach signals Vjd” read on “generate a correction signal based on the error value”. Furthermore, figs 6-8 read on “provide the correction signal to the multiplicity of synapses through … line coupled to the multiplicity of synapses” since each correction signal is added together and distributed to multiple synapses.),

[figs 6-8]; [sec III, B] “The error detector is shown in Fig. 6. The output of the error detector Vjerror is applied to the corresponding output-layer neuron j as an error signal. All error signals Vjerror are also summed up in the analog adder, whose output Verror is applied to all hidden layer-neuron circuits as an error signal. Using this circuit, the gate voltage applied to the 3T-FeMEM to update its conductance as a synaptic weight is proportional to the weight adjustment expressed in (7) and (8). The conductance change in the 3T-FeMEM depends on the applied Vpulse, as shown in Fig. 3(d). Therefore, the weight of the synapse is updated to reduce the error.”; [sec III, A, par 6] “An analog-shaped voltage Vjd, shown in Fig. 6(b), and a rectangle pulse Vjout are input to the circuit at t = tjd and tj , respectively. Vjout controls whether Vjd will be applied or not by switching the selector. The output of the selector Vjsample is applied to the peak-hold circuit, whose output is the dc voltage Vjerror.”; “Error detector” of fig 6 and fig 8 reads on “error corrector”. In addition, the selector circuit of fig 6 reads on “error detector”, and “peak-hold circuit” reads on “correction signal generator”.),

wherein the error detector comprises a first adder, the first adder including: 
a positive input terminal receiving an expected value; and 
a negative input terminal receiving the post-synaptic neuron output signal from the comparator ([figs 6-8]; [sec III, A] “An analog-shaped voltage Vdj, shown in Fig. 6(b), and a rectangle pulse Voutj are input to the circuit at t = tdj and tj, respectively. Voutj controls whether Vdj will be applied or not by switching the selector. The output of the selector V sample j is applied to the peak-hold circuit, whose output is the dc voltage Verrorj . The input-timing-dependent behavior of the error-detection circuit is shown in Fig. 6(c). The smaller the absolute timing difference is, the smaller is the Verrorj magnitude, which means that the timing difference Δterrorj can be converted to Verrorj.”; [sec III, B] “A feedforward neural network can be formed using these spiking neuron circuits and synapse circuits, as shown in Fig. 8. The network has multiple input terminals for the learn and teach signals. What we want the network to learn is represented by learn signals Vhin, where h is the index of the input. The teach signals Vjd correspond to the desired outputs for the learn signals.”; “teach signals” read on “expected value”. In addition, “Voutj” with the comparator of fig 7 read on “post-synaptic neuron output signal from the comparator”. Furthermore, “timing difference” reads on “adder”.),

wherein the error value is obtained by subtracting a value of the post-synaptic neuron output signal from the expected value ([figs 6-8]; [sec III, A] “Because the error factor is the timing difference between the output timing of output-layer neuron tj and the input timing of teach pulse tdj, we can detect the error factor as the height of the voltage using a selector circuit and an analog pulse again. Fig. 6(a) shows an example of such an error-detection circuit. An analog-shaped voltage Vdj, shown in Fig. 6(b), and a rectangle pulse Voutj are input to the circuit at t = tdj and tj, respectively. Voutj controls whether Vdj will be applied or not by switching the selector. The output of the selector V sample j is applied to the peak-hold circuit, whose output is the dc voltage Verrorj . The input-timing-dependent behavior of the error-detection circuit is shown in Fig. 6(c). The smaller the absolute timing difference is, the smaller is the Verrorj magnitude, which means that the timing difference Δterrorj can be converted to Verrorj.”; “teach signals Vjd” read on “expected value”. In addition, “Voutj” with the comparator of fig 7 read on “post-synaptic neuron output signal from the comparator”. Furthermore, “timing difference” reads on “subtracting a value of the post-synaptic neuron output signal from the expected value” since “teach signals Vjd” and “Voutj” have their timings and the timing differences are used as the error values.), 

([figs 6-8]; [sec III, B] “The error detector is shown in Fig. 6. The output of the error detector Vjerror is applied to the corresponding output-layer neuron j as an error signal. All error signals Vjerror are also summed up in the analog adder, whose output Verror is applied to all hidden layer-neuron circuits as an error signal. Using this circuit, the gate voltage applied to the 3T-FeMEM to update its conductance as a synaptic weight is proportional to the weight adjustment expressed in (7) and (8). The conductance change in the 3T-FeMEM depends on the applied Vpulse, as shown in Fig. 3(d). Therefore, the weight of the synapse is updated to reduce the error.”; [sec III, A-B] “An analog-shaped voltage Vjd, shown in Fig. 6(b), and a rectangle pulse Vjout are input to the circuit at t = tjd and tj , respectively. Vjout controls whether Vjd will be applied or not by switching the selector. The output of the selector Vjsample is applied to the peak-hold circuit, whose output is the dc voltage Vjerror.”; “Vjerror” reads on “correction signal is a [signal] with a fixed voltage” since the Vjerror graphs have a fixed voltage.), and

wherein the pre-synaptic neuron controller includes a second adder ([figs 6-8]; [sec III, B, pars 3-5] “The output of the error detector Vjerror is applied to the corresponding output-layer neuron j as an error signal. All error signals Vjerror are also summed up in the analog adder, whose output Verror is applied to all hidden layer-neuron circuits as an error signal. Using this circuit, the gate voltage applied to the 3T-FeMEM to update its conductance as a synaptic weight is proportional to the weight adjustment expressed in (7) and (8). The conductance change in the 3T-FeMEM depends on the applied Vpulse, as shown in Fig. 3(d). Therefore, the weight of the synapse is updated to reduce the error.”; “analog adder” reads on “pre-synaptic neuron controller” which comprises an adder.).

However, Nishitani does not teach

a plurality of synapses electrically coupled to the pre-synaptic neurons through row lines; 
a plurality of post-synaptic neurons electrically coupled to the plurality of synapses through column lines; 
an integrator receiving post-synaptic neuron input signals from a multiplicity of synapses coupled to the post-synaptic neuron among the plurality of synapses through a column line coupled to the multiplicity of synapses and configured to output an integration signal by integrating the post-synaptic neuron input signals;
provide the correction signal to the multiplicity of synapses through the column line coupled to the multiplicity of synapses;
the correction signal is a pulse with a fixed voltage.

Akopyan teaches 
a plurality of pre-synaptic neurons ([fig 2]; [sec III] “As shown in Fig. 2, a single neurosynaptic core consists of input buffers that receive spikes from the network, axons which are represented by horizontal lines, dendrites which are represented by vertical lines, and neurons (represented by triangles) that send spikes into the network.”); 

a plurality of synapses electrically coupled to the pre-synaptic neurons through row lines ([fig 2]; [sec III] “As shown in Fig. 2, a single neurosynaptic core consists of input buffers that receive spikes from the network, axons which are represented by horizontal lines, dendrites which are represented by vertical lines, and neurons (represented by triangles) that send spikes into the network. A connection between an axon and a dendrite is a synapse, represented by a black dot.”); and 

[fig 2]; [sec III] “As shown in Fig. 2, a single neurosynaptic core consists of input buffers that receive spikes from the network, axons which are represented by horizontal lines, dendrites which are represented by vertical lines, and neurons (represented by triangles) that send spikes into the network.”).

an output of a corresponding synapse among the plurality of synapses through a column line ([fig 2]; [sec III] “As shown in Fig. 2, a single neurosynaptic core consists of input buffers that receive spikes from the network, axons which are represented by horizontal lines, dendrites which are represented by vertical lines, and neurons (represented by triangles) that send spikes into the network.”);

an integrator receiving post-synaptic neuron input signals from a multiplicity of synapses coupled to the post-synaptic neuron among the plurality of synapses through a column line coupled to the multiplicity of synapses and configured to output an integration signal by integrating the post-synaptic neuron input signals ([figs 2-3]; [sec III] “Where there is a synaptic connection between a horizontal axon and a vertical dendrite, the spike from the axon is delivered to the neuron through the dendrite. 4) Each neuron integrates its incoming spikes and updates its membrane potential. 5) When all spikes are integrated in a neuron, the leak value is subtracted from the membrane potential.”);

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neuromorphic device of Nishitani with the row lines and column lines of Akopyan. Doing so would lead to constructing a neurosynaptic core consisting of input buffers that receive spikes from the network, axons which are represented by horizontal lines, dendrites which are represented by vertical lines, and Akopyan, [fig 2]; [sec III]).

However, Nishitani and Akopyan do not teach
provide the correction signal to the multiplicity of synapses through the column line coupled to the multiplicity of synapses;
the correction signal is a pulse with a fixed voltage.

KATAEVA teaches 
provide the correction signal to the multiplicity of synapses through the column line coupled to the multiplicity of synapses ([figs 5-8]; [pars 36-84] “First, during feedforward (sometimes referring to as a “forward pass”), the neural network 10 is used to classify an input pattern where the input signals propagate in a direction from the input neurons 212 to the output neuron 214. Then, during backpropagation, error signals are backpropagated in a direction from the output neuron 214 to the input neurons 212.”; Fig 8B and “signals are backpropagated in a direction from the output neuron 214 to the input neurons 212” reads on “signal to the multiplicity of synapses through the column line coupled to the multiplicity of synapses”. Note that Nishitani and Akopyan teach “correction signal”.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neuromorphic device of Nishitani and Akopyan with the signal to the synapse through the column line of KATAEVA. Doing so would lead to training the weights of the neural networks during the backpropagation training, reducing the physical package size of the neural network, and enabling the neural network to be less susceptible to environmental effects such as changes in temperature (KATAEVA, pars 50-66, pars 97-102).

However, Nishitani, Akopyan and KATAEVA do not teach
the correction signal is a pulse with a fixed voltage.

Demin teaches
the correction signal is a pulse with a fixed voltage ([fig 1]; [sec 3] “The iterative procedure of error correction based learning algorithm was as follows. On each step of the procedure one applies the input signals xi in series (four possible input combinations of reading voltages) and measures the sign of the error value (e = y - yd, where yd is a desired output and y is an actual output). If e < 0 then one applies potentiation pulse of determined duration to the active inputs (with logic ‘‘1’’). If e > 0, then one applies depression pulse to the active inputs. If e = 0 no action is required.”; Note that Nishitani, Akopyan and KATAEVA teach “the correction signal is a [signal] with a fixed voltage”.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neuromorphic device of Nishitani, Akopyan and KATAEVA with the signal to the correction pulse of Demin. Doing so would lead to training the weights of the neural network with a smaller number of devices in the network (Demin, sec 3).

Regarding claim 12, 
Nishitani, Akopyan, KATAEVA and Demin teach claim 11. 

Nishitani further teaches
error values of the error correctors of the plurality of post-synaptic neurons are inputted to the pre-synaptic neuron controller ([figs 6-8]; [sec III, B, pars 3-5] “The output of the error detector Vjerror is applied to the corresponding output-layer neuron j as an error signal. All error signals Vjerror are also summed up in the analog adder, whose output Verror is applied to all hidden layer-neuron circuits as an error signal. Using this circuit, the gate voltage applied to the 3T-FeMEM to update its conductance as a synaptic weight is proportional to the weight adjustment expressed in (7) and (8). The conductance change in the 3T-FeMEM depends on the applied Vpulse, as shown in Fig. 3(d). Therefore, the weight of the synapse is updated to reduce the error.”; “analog adder” reads on “pre-synaptic neuron controller”, and it receives the output from each error detector as shown in fig 8.).

Regarding claim 14, 
Nishitani, Akopyan, KATAEVA and Demin teach claim 11. 

Nishitani further teaches
wherein the error value output from the error detector is inputted to the correction signal generator ([figs 6-8]; [sec III, B, pars 3-5] “The error detector is shown in Fig. 6. The output of the error detector Vjerror is applied to the corresponding output-layer neuron j as an error signal. All error signals Vjerror are also summed up in the analog adder, whose output Verror is applied to all hidden layer-neuron circuits as an error signal. Using this circuit, the gate voltage applied to the 3T-FeMEM to update its conductance as a synaptic weight is proportional to the weight adjustment expressed in (7) and (8). The conductance change in the 3T-FeMEM depends on the applied Vpulse, as shown in Fig. 3(d). Therefore, the weight of the synapse is updated to reduce the error.”; [sec III, A, par 6] “An analog-shaped voltage Vjd, shown in Fig. 6(b), and a rectangle pulse Vjout are input to the circuit at t = tjd and tj , respectively. Vjout controls whether Vjd will be applied or not by switching the selector. The output of the selector Vjsample is applied to the peak-hold circuit, whose output is the dc voltage Vjerror.”; the selector circuit of fig 6 reads on “error detector”, and “peak-hold circuit” reads on “correction signal generator”.).

Regarding claim 15, 
Nishitani, Akopyan, KATAEVA and Demin teach claim 14. 

Nishitani further teaches 
the error value of the error detector is inputted to the pre-synaptic neuron controller ([figs 6-8]; [sec III, B, pars 3-5] “The output of the error detector Vjerror is applied to the corresponding output-layer neuron j as an error signal. All error signals Vjerror are also summed up in the analog adder, whose output Verror is applied to all hidden layer-neuron circuits as an error signal. Using this circuit, the gate voltage applied to the 3T-FeMEM to update its conductance as a synaptic weight is proportional to the weight adjustment expressed in (7) and (8). The conductance change in the 3T-FeMEM depends on the applied Vpulse, as shown in Fig. 3(d). Therefore, the weight of the synapse is updated to reduce the error.”; “analog adder” reads on “pre-synaptic neuron controller”, and it receives the output from the error detector.).

Regarding claim 17, 
Nishitani, Akopyan, KATAEVA and Demin teach claim 6. 

Nishitani further teaches 
an output of the pre-synaptic neuron controller is inputted to the plurality of pre-synaptic neurons ([figs 6-8]; [sec III, B, pars 3-5] “The error detector is shown in Fig. 6. The output of the error detector Vjerror is applied to the corresponding output-layer neuron j as an error signal. All error signals Vjerror are also summed up in the analog adder, whose output Verror is applied to all hidden layer-neuron circuits as an error signal. Using this circuit, the gate voltage applied to the 3T-FeMEM to update its conductance as a synaptic weight is proportional to the weight adjustment expressed in (7) and (8). The conductance change in the 3T-FeMEM depends on the applied Vpulse, as shown in Fig. 3(d). Therefore, the weight of the synapse is updated to reduce the error.”; “analog adder” reads on “pre-synaptic neuron controller”. In addition, as shown in fig 8, Nishitani teaches its output is inputted to the plurality of pre-synaptic neurons since it is inputted to the neurons and synapses.).

Regarding claim 19, 
Nishitani teaches
A neuromorphic device, comprising: 
a pre-synaptic neuron controller electrically coupled to the plurality of post-synaptic neurons and the plurality of pre-synaptic neurons ([figs 6-8]; [sec III, B, pars 3-5] “The error detector is shown in Fig. 6. The output of the error detector Vjerror is applied to the corresponding output-layer neuron j as an error signal. All error signals Vjerror are also summed up in the analog adder, whose output Verror is applied to all hidden layer-neuron circuits as an error signal. Using this circuit, the gate voltage applied to the 3T-FeMEM to update its conductance as a synaptic weight is proportional to the weight adjustment expressed in (7) and (8). The conductance change in the 3T-FeMEM depends on the applied Vpulse, as shown in Fig. 3(d). Therefore, the weight of the synapse is updated to reduce the error.”; “analog adder” reads on “pre-synaptic neuron controller”. In addition, Nishitani teaches it is electrically coupled to post-synaptic neurons and pre-synaptic neurons since it is electrically coupled to the neurons and synapses.),

[figs 6-8]; [sec III, B, pars 3-5] “Our circuit has not only these layers but also an error layer, which comprises the error detectors and an analog adder. This layer generates signals to reflect the errors defined in (7) and (8). The error detector is shown in Fig. 6.”; Each pair of “Neuron and synapse” on the output layer and “error detector” on the error layer read on the “post-synaptic neurons”.) comprises an integrator ([fig 2]; [fig 7] “synapse” and “integrator”; [sec II, A] “Hereafter, we explain the details of the spiking neuron model by taking a leaky integrate-and-fire (LIF) neuron as an example”), a comparator ([fig 7] “Comparator”; [sec III, B, par 4] “The comparator outputs a trigger when V (t) exceeds a threshold in the neuroncircuit, shown in Fig. 7(a) as an example.”), an error corrector ([figs 6-8]; [sec III, B, pars 3-5] “The error detector is shown in Fig. 6. The output of the error detector Vjerror is applied to the corresponding output-layer neuron j as an error signal. All error signals Vjerror are also summed up in the analog adder, whose output Verror is applied to all hidden layer-neuron circuits as an error signal. Using this circuit, the gate voltage applied to the 3T-FeMEM to update its conductance as a synaptic weight is proportional to the weight adjustment expressed in (7) and (8). The conductance change in the 3T-FeMEM depends on the applied Vpulse, as shown in Fig. 3(d). Therefore, the weight of the synapse is updated to reduce the error.”; “Error detector” of fig 6 and fig 8 reads on “error corrector”.), 

the integrator configured to integrate post-synaptic neuron input signals received through a corresponding … line from a multiplicity of synapses coupled to the post-synaptic neuron ([fig 1-2]; [figs 7-8] “Synapse” and “integrator”; [sec II, A] “Hereafter, we explain the details of the spiking neuron model by taking a leaky integrate-and-fire (LIF) neuron as an example”; see also [sec III, A-B]; Figs 1-2 and 7-8 reads on “a multiplicity of synapses”.); 

[fig 7] “comparator” and “integrator”; [fig 8] “Error detector”; [fig 2]; [sec II, A] “Hereafter, we explain the details of the spiking neuron model by taking a leaky integrate-and-fire (LIF) neuron as an example”; [sec III, B, pars 3-5]; [sec III, A-B] “The comparator outputs a trigger when V (t) exceeds a threshold in the neuroncircuit, shown in Fig. 7(a) as an example.”; “threshold” reads on “reference voltage”.),

wherein the error corrector comprises an error detector configured to generate an error value based on the post-synaptic neuron output signal from the comparator and a correction signal generator configured to generate a correction signal based on the error value and provide the correction signal to the corresponding … line, the error value being a variable voltage ([figs 6-8]; [sec III, B] “The error detector is shown in Fig. 6. The output of the error detector Vjerror is applied to the corresponding output-layer neuron j as an error signal. All error signals Vjerror are also summed up in the analog adder, whose output Verror is applied to all hidden layer-neuron circuits as an error signal. Using this circuit, the gate voltage applied to the 3T-FeMEM to update its conductance as a synaptic weight is proportional to the weight adjustment expressed in (7) and (8). The conductance change in the 3T-FeMEM depends on the applied Vpulse, as shown in Fig. 3(d). Therefore, the weight of the synapse is updated to reduce the error.”; [sec III, A-B] “An analog-shaped voltage Vjd, shown in Fig. 6(b), and a rectangle pulse Vjout are input to the circuit at t = tjd and tj , respectively. Vjout controls whether Vjd will be applied or not by switching the selector. The output of the selector Vjsample is applied to the peak-hold circuit, whose output is the dc voltage Vjerror.”; “Error detector” of fig 6 and fig 8 reads on “error corrector”. In addition, the selector circuit of fig 6 reads on “error detector configured to generate an error value based on the post-synaptic neuron output signal”, and “peak-hold circuit” and “teach signals Vjd” read on “correction signal generator configured to generate a correction signal based on the error value”. Furthermore, figs 6-8 read on “provide the correction signal to the corresponding … line.),

wherein the error detector comprises a first adder, the first adder including: 
a positive input terminal receiving an expected value; and 
a negative input terminal receiving the post-synaptic neuron output signal from the comparator ([figs 6-8]; [sec III, A] “An analog-shaped voltage Vdj, shown in Fig. 6(b), and a rectangle pulse Voutj are input to the circuit at t = tdj and tj, respectively. Voutj controls whether Vdj will be applied or not by switching the selector. The output of the selector V sample j is applied to the peak-hold circuit, whose output is the dc voltage Verrorj . The input-timing-dependent behavior of the error-detection circuit is shown in Fig. 6(c). The smaller the absolute timing difference is, the smaller is the Verrorj magnitude, which means that the timing difference Δterrorj can be converted to Verrorj.”; [sec III, B] “A feedforward neural network can be formed using these spiking neuron circuits and synapse circuits, as shown in Fig. 8. The network has multiple input terminals for the learn and teach signals. What we want the network to learn is represented by learn signals Vhin, where h is the index of the input. The teach signals Vjd correspond to the desired outputs for the learn signals.”; “teach signals” read on “expected value”. In addition, “Voutj” with the comparator of fig 7 read on “post-synaptic neuron output signal from the comparator”. Furthermore, “timing difference” reads on “adder”.),

wherein the error value is obtained by subtracting a value of the post-synaptic neuron output signal from the expected value ([figs 6-8]; [sec III, A] “Because the error factor is the timing difference between the output timing of output-layer neuron tj and the input timing of teach pulse tdj, we can detect the error factor as the height of the voltage using a selector circuit and an analog pulse again. Fig. 6(a) shows an example of such an error-detection circuit. An analog-shaped voltage Vdj, shown in Fig. 6(b), and a rectangle pulse Voutj are input to the circuit at t = tdj and tj, respectively. Voutj controls whether Vdj will be applied or not by switching the selector. The output of the selector V sample j is applied to the peak-hold circuit, whose output is the dc voltage Verrorj . The input-timing-dependent behavior of the error-detection circuit is shown in Fig. 6(c). The smaller the absolute timing difference is, the smaller is the Verrorj magnitude, which means that the timing difference Δterrorj can be converted to Verrorj.”; “teach signals Vjd” read on “expected value”. In addition, “Voutj” with the comparator of fig 7 read on “post-synaptic neuron output signal from the comparator”. Furthermore, “timing difference” reads on “subtracting a value of the post-synaptic neuron output signal from the expected value” since “teach signals Vjd” and “Voutj” have their timings and the timing differences are used as the error values.), 

wherein the correction signal is a [signal] with a fixed voltage ([figs 6-8]; [sec III, B] “The error detector is shown in Fig. 6. The output of the error detector Vjerror is applied to the corresponding output-layer neuron j as an error signal. All error signals Vjerror are also summed up in the analog adder, whose output Verror is applied to all hidden layer-neuron circuits as an error signal. Using this circuit, the gate voltage applied to the 3T-FeMEM to update its conductance as a synaptic weight is proportional to the weight adjustment expressed in (7) and (8). The conductance change in the 3T-FeMEM depends on the applied Vpulse, as shown in Fig. 3(d). Therefore, the weight of the synapse is updated to reduce the error.”; [sec III, A-B] “An analog-shaped voltage Vjd, shown in Fig. 6(b), and a rectangle pulse Vjout are input to the circuit at t = tjd and tj , respectively. Vjout controls whether Vjd will be applied or not by switching the selector. The output of the selector Vjsample is applied to the peak-hold circuit, whose output is the dc voltage Vjerror.”; “Vjerror” reads on “correction signal is a [signal] with a fixed voltage” since the Vjerror graphs have a fixed voltage.), and

wherein the pre-synaptic neuron controller includes a second adder ([figs 6-8]; [sec III, B, pars 3-5] “The output of the error detector Vjerror is applied to the corresponding output-layer neuron j as an error signal. All error signals Vjerror are also summed up in the analog adder, whose output Verror is applied to all hidden layer-neuron circuits as an error signal. Using this circuit, the gate voltage applied to the 3T-FeMEM to update its conductance as a synaptic weight is proportional to the weight adjustment expressed in (7) and (8). The conductance change in the 3T-FeMEM depends on the applied Vpulse, as shown in Fig. 3(d). Therefore, the weight of the synapse is updated to reduce the error.”; “analog adder” reads on “pre-synaptic neuron controller” which comprises an adder.).

However, Nishitani does not teach
a plurality of pre-synaptic neurons; 
a plurality of synapses electrically coupled to the pre-synaptic neurons through a plurality of row lines; 
a plurality of post-synaptic neurons electrically coupled to the plurality of synapses through a plurality of column lines; 
the integrator configured to integrate post-synaptic neuron input signals received through a corresponding column line from a multiplicity of synapses coupled to the post-synaptic neuron;
provide the correction signal to the corresponding column line;
the correction signal is a pulse with a fixed voltage.

Akopyan teaches 
[fig 2]; [sec III, par 3] “As shown in Fig. 2, a single neurosynaptic core consists of input buffers that receive spikes from the network, axons which are represented by horizontal lines, dendrites which are represented by vertical lines, and neurons (represented by triangles) that send spikes into the network.”); 

a plurality of synapses electrically coupled to the pre-synaptic neurons through a plurality of row lines ([fig 2]; [sec III, par 3] “As shown in Fig. 2, a single neurosynaptic core consists of input buffers that receive spikes from the network, axons which are represented by horizontal lines, dendrites which are represented by vertical lines, and neurons (represented by triangles) that send spikes into the network. A connection between an axon and a dendrite is a synapse, represented by a black dot.”); and 

a plurality of post-synaptic neurons electrically coupled to the plurality of synapses through a plurality of column lines ([fig 2]; [sec III, par 3] “As shown in Fig. 2, a single neurosynaptic core consists of input buffers that receive spikes from the network, axons which are represented by horizontal lines, dendrites which are represented by vertical lines, and neurons (represented by triangles) that send spikes into the network.”);

the integrator configured to integrate post-synaptic neuron input signals received through a corresponding column line from a multiplicity of synapses coupled to the post-synaptic neuron ([figs 2-3]; [sec III] “Where there is a synaptic connection between a horizontal axon and a vertical dendrite, the spike from the axon is delivered to the neuron through the dendrite. 4) Each neuron integrates its incoming spikes and updates its membrane potential. 5) When all spikes are integrated in a neuron, the leak value is subtracted from the membrane potential.”);

Akopyan, [fig 2]; [sec III, par 3]).

However, Nishitani and Akopyan do not teach
provide the correction signal to the corresponding column line;
the correction signal is a pulse with a fixed voltage.

KATAEVA teaches 
provide the correction signal to the corresponding column line ([figs 5-8]; [pars 36-84] “First, during feedforward (sometimes referring to as a “forward pass”), the neural network 10 is used to classify an input pattern where the input signals propagate in a direction from the input neurons 212 to the output neuron 214. Then, during backpropagation, error signals are backpropagated in a direction from the output neuron 214 to the input neurons 212.”; Fig 8B and “signals are backpropagated in a direction from the output neuron 214 to the input neurons 212” reads on “signal to the corresponding column line”. Note that Nishitani and Akopyan teach “correction signal”.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neuromorphic device of Nishitani and Akopyan with the signal to the synapse through the column line of KATAEVA. Doing so would lead to training the weights of the neural networks during the backpropagation KATAEVA, pars 50-66, pars 97-102).

However, Nishitani, Akopyan and KATAEVA do not teach
the correction signal is a pulse with a fixed voltage.

Demin teaches
the correction signal is a pulse with a fixed voltage ([fig 1]; [sec 3] “The iterative procedure of error correction based learning algorithm was as follows. On each step of the procedure one applies the input signals xi in series (four possible input combinations of reading voltages) and measures the sign of the error value (e = y - yd, where yd is a desired output and y is an actual output). If e < 0 then one applies potentiation pulse of determined duration to the active inputs (with logic ‘‘1’’). If e > 0, then one applies depression pulse to the active inputs. If e = 0 no action is required.”; Note that Nishitani, Akopyan and KATAEVA teach “the correction signal is a [signal] with a fixed voltage”.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neuromorphic device of Nishitani, Akopyan and KATAEVA with the signal to the correction pulse of Demin. Doing so would lead to training the weights of the neural network with a smaller number of devices in the network (Demin, sec 3).

Regarding claim 40, 
Nishitani, Akopyan, KATAEVA and Demin teach claim 1. 


the expected value corresponds to a signal that is generated by the comparator when a synapse is trained ([figs 6-8]; [sec III, A] “The weight adjustments are also proportional to the network error factor 
    PNG
    media_image1.png
    39
    124
    media_image1.png
    Greyscale
, as shown in (7) and (8). … Because the error factor is the timing difference between the output timing of output-layer neuron tj and the input timing of teach pulse tdj, we can detect the error factor as the height of the voltage using a selector circuit and an analog pulse again. Fig. 6(a) shows an example of such an error-detection circuit. An analog-shaped voltage Vdj, shown in Fig. 6(b), and a rectangle pulse Voutj are input to the circuit at t = tdj and tj, respectively. Voutj controls whether Vdj will be applied or not by switching the selector. The output of the selector V sample j is applied to the peak-hold circuit, whose output is the dc voltage Verrorj . The input-timing-dependent behavior of the error-detection circuit is shown in Fig. 6(c). The smaller the absolute timing difference is, the smaller is the Verrorj magnitude, which means that the timing difference Δterrorj can be converted to Verrorj.”; [sec III, B] “A feedforward neural network can be formed using these spiking neuron circuits and synapse circuits, as shown in Fig. 8. The network has multiple input terminals for the learn and teach signals. What we want the network to learn is represented by learn signals Vhin, where h is the index of the input. The teach signals Vjd correspond to the desired outputs for the learn signals.”; “teach signals” read on “expected value”, and “Voutj” with the comparator of fig 7 reads on “a signal that is generated by the comparator”. In addition, “the error factor is the timing difference between the output timing of output-layer neuron tj and the input timing of teach pulse tdj” reads on “the expected value corresponds to a signal that is generated by the comparator”. Furthermore, “weight adjustments” with (7)-(8) read “when a synapse is trained”.).

Regarding claim 41, 

Claim 41 is a system claim corresponding to the system claim 40, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 40. 

Regarding claim 42, 
Nishitani, Akopyan, KATAEVA and Demin teach claim 19.
Claim 42 is a system claim corresponding to the system claim 40, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 40. 

Regarding claim 43, 
Nishitani, Akopyan, KATAEVA and Demin teach claim 1.

Nishitani further teaches 
when the error value is positive, the correction signal has a … fixed voltage, and 
when the error value is negative, the correction signal has a … fixed voltage ([figs 6-8]; [sec III, B] “The error detector is shown in Fig. 6. The output of the error detector Vjerror is applied to the corresponding output-layer neuron j as an error signal. All error signals Vjerror are also summed up in the analog adder, whose output Verror is applied to all hidden layer-neuron circuits as an error signal. Using this circuit, the gate voltage applied to the 3T-FeMEM to update its conductance as a synaptic weight is proportional to the weight adjustment expressed in (7) and (8). The conductance change in the 3T-FeMEM depends on the applied Vpulse, as shown in Fig. 3(d). Therefore, the weight of the synapse is updated to reduce the error.”; [sec III, A-B] “An analog-shaped voltage Vjd, shown in Fig. 6(b), and a rectangle pulse Vjout are input to the circuit at t = tjd and tj , respectively. Vjout controls whether Vjd will be applied or not by switching the selector. The output of the selector Vjsample is applied to the peak-hold circuit, whose output is the dc voltage Vjerror.”; The selector circuit of fig 6 reads on “error detector”, and “peak-hold circuit” reads on “correction signal generator”. In addition, “Vjsample” reads on “error value”, and “Vjerror” reads on “correction signal has a … fixed voltage” since the Vjerror graphs have a fixed voltage.).

KATAEVA further teaches 
when the error value is positive, the correction signal has a negative fixed voltage, and 
when the error value is negative, the correction signal has a positive fixed voltage ([figs 2, 5, 8-10] #240 –“inverting gate”; [pars 50-66] “Still referring to FIG. 5, an error signal is back propagated through the Φ’ of the output neuron 214. Then, the error signal is split into complimentary signals (non-inverted and inverted) by an inverting gate 240. Thereafter, the non-inverted error signal is backpropagated through the G+ memristive devices, and the inverted error signal is backpropagated through the G- memristive devices.”; see also [pars 79-84]; “complimentary signals (non-inverted and inverted) by an inverting gate 240” with fig 5 and fig 8B reads on “correction signal” since the complimentary signals are used for correcting the conductance value of memristors during training. Note that Nishitani, Akopyan, KATAEVA and Demin teach “fixed voltage”.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neuromorphic device of Nishitani, Akopyan, KATAEVA and Demin with the opposite signs between the error value and the correction signal of KATAEVA. Doing so would lead to training the weights of the neural networks during the backpropagation training, reducing the physical package size of the neural network, and enabling the neural network to be less susceptible to environmental effects such as changes in temperature (KATAEVA, pars 50-66, pars 97-102).

Regarding claim 44, 
Nishitani, Akopyan, KATAEVA and Demin teach claim 11.
Claim 44 is a system claim corresponding to the system claim 43, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 43. 

Regarding claim 45, 
Nishitani, Akopyan, KATAEVA and Demin teach claim 19.
Claim 45 is a system claim corresponding to the system claim 43, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 43. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nishitani et al. (“Supervised Learning Using Spike-TimingDependent Plasticity of Memristive Synapses”) in view of Akopyan et al. (“TrueNorth: Design and Tool Flow of a 65 mW 1 Million Neuron Programmable Neurosynaptic Chip”), further in view of KATAEVA et al. (US 2017/0017879 A1), further in view of Demin et al. (Hardware elementary perceptron based on polyaniline memristive devices), further in view of Wu et al. (US 2015/0170025 A1), further in view of Alvarez-Icaza et al. (US 2015/0039546 A1).

Regarding claim 9, 
Nishitani, Akopyan, KATAEVA and Demin teach claim 1. 

Nishitani further teaches
the correction signal generator comprises: 
[fig 2]; [figs 6-8]; [sec II, A] “Hereafter, we explain the details of the spiking neuron model by taking a leaky integrate-and-fire (LIF) neuron as an example”; [sec III, B, pars 3-5]; Nishitani teaches error detection and correction based on the output of the integrator.),

wherein the post-synaptic neuron input signals are integrated during an integration time into the integrated signal ([figs 1-2]; [figs 6-8]; [sec II, A] “Hereafter, we explain the details of the spiking neuron model by taking a leaky integrate-and-fire (LIF) neuron as an example”; [sec III, B, pars 3-5]), and 

wherein the integration time is set … in response to the [signal] ([fig 2]; [figs 6-8]; [sec II, A] “Hereafter, we explain the details of the spiking neuron model by taking a leaky integrate-and-fire (LIF) neuron as an example”; [sec III, B, pars 3-5]; The integration starts when a signal is input to the integrator.).

However, Nishitani, Akopyan, KATAEVA and Demin do not teach 
a mode input terminal receiving a mode signal,
the integration time is set and adjusted in response to the mode signal.

Wu teaches 
a mode input terminal receiving a mode signal ([figs 2 and 4]; [pars 87-88] “The R/W Control component of the BSB Recall Circuit 160 generates the signals to perform the “Read' (recall) operation and the “Write' (programming) operation to the crossbar arrays.”; [par 14] “a programming signal generator generates programming signals (based on the error detector output) to adjust the resistance states of the memristors in the crossbars, and the status tracker resets the overall training progress and checks the training progress to determine whether the training is completed.”; [pars 95-97] “The training of a memristor crossbar array is conducted column-by-column. The polarity and amplitude of the programming pulse for the jth column are determined by Diff().”; “programming signal generator” reads “correction signal generator”, and it receives a mode signal from “R/W control” of fig 4.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neuromorphic device of Nishitani, Akopyan, KATAEVA and Demin with the mode signal of Wu. Doing so would lead to performing the “Read” (recall) operation and the “Write” (programming) operation to the crossbar arrays and adjusting the resistance states of the memristors in the crossbars (Wu, [pars 14, 87-88]).

However, Nishitani, Akopyan, Demin, KATAEVA and Wu do not teach
the integration time is set and adjusted in response to the mode signal.

Alvarez-Icaza teaches 
the integration time is set and adjusted in response to the mode signal ([figs 1 and 4]; [pars 52-74] “A leak mode defines a manner for integrating leak weight values into a membrane potential variable V of the neuron 11. There are different leak modes for the neuron 11. As described in detail later herein, the leak reversal unit 460 is configured to facilitate the operation of a monotonic (i.e., standard) leak mode and a leak reversal mode. The configurable data maintained in the configuration storage unit 461 may comprise a leak reversal mode select bit indicating whether a leak reversal mode has been selected. The neuron 11 operates in a leak reversal mode when the leak reversal mode is selected; otherwise, the neuron 11 operates in a monotonic leak mode.  … Specifically, when the neuron 11 operates in a monotonic leak mode, the first multiplexer 462 selects and forwards the leak weight value Lk from the leak unit 400 to the integrator unit 150. When the neuron 11 operates in a leak reversal mode, the first multiplexer 462 selects and forwards the reversed leak weight value LkREV from the second multiplexer 463 to the integrator unit 150.”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neuromorphic device of Nishitani, Akopyan, Demin, KATAEVA and Wu with the integration time of Alvarez-Icaza. Doing so would lead to controlling the integration time based on the different modes (Alvarez-Icaza, [pars 52-74]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nishitani et al. (“Supervised Learning Using Spike-TimingDependent Plasticity of Memristive Synapses”) in view of Akopyan et al. (“TrueNorth: Design and Tool Flow of a 65 mW 1 Million Neuron Programmable Neurosynaptic Chip”), further in view of KATAEVA et al. (US 2017/0017879 A1), further in view of Demin et al. (Hardware elementary perceptron based on polyaniline memristive devices), further in view of Wu et al. (US 2015/0170025 A1).

Regarding claim 10, 
Nishitani, Akopyan, KATAEVA and Demin teach claim 1. 

However, Nishitani, Akopyan, KATAEVA and Demin do not teach
an output terminal of the correction signal generator is electrically coupled to the corresponding column line.


an output terminal of the correction signal generator is electrically coupled to the corresponding column line ([fig 4]; [par 14] “a programming signal generator generates programming signals (based on the error detector output) to adjust the resistance states of the memristors in the crossbars, and the status tracker resets the overall training progress and checks the training progress to determine whether the training is completed.”; [pars 95-97] “The training of a memristor crossbar array is conducted column-by-column. The polarity and amplitude of the programming pulse for the jth column are determined by Diff().”; “programming signal generator” reads “correction signal generator”.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neuromorphic device of Nishitani, Akopyan, KATAEVA and Demin with the programming signal generator electrically coupled to the column line of Wu. Doing so would lead to training a memristor crossbar array in column-by-column based on the polarity and amplitude of the programming pulse for the jth column (Wu, [pars 95-97]).

Response to Arguments
Applicant's arguments filed on 12/04/2020 have been fully considered but they are not persuasive.
Applicant asserts 
“Claim 1 has been amended to recite, among other features, "an integrator configured to integrate post-synaptic neuron input signals received through a corresponding column line from a multiplicity of synapses coupled to the post-synaptic 
An embodiment of claim 1 is directed to a neuromorphic device. Referring to FIG. 3 (below), a post-synaptic neuron 30 includes an integrator 31, a comparator 32, and an error corrector 35. The error corrector 35 includes an error detector 36 and a correction signal generator 37.
[Fig.1] and [Fig. 3]
The post-synaptic neuron 30 is coupled to a multiplicity of synapses as shown in FIG. 1 (above). The post-synaptic neuron 30 receives post-synaptic neuron input signals Yi from the multiplicity of synapses through a corresponding column line. The integrator 31 integrates the post-synaptic neuron input signals Yi during an integration time and generates an integration signal It. 
In the embodiment of claim 1, since the error detector 36 is implemented with an adder, it is possible to determine an amount of re-learning of the multiplicity of synapses coupled to the post-synaptic neuron 30 by summing up various errors of the multiplicity of synapses. 
On page 38 of the Office Action, the Examiner notes "[t]he examiner understand that the applicant asserts "collecting error values of all synapses and correcting errors by re- learning all synapses." However, it appears that the assertion is not clearly reflected in claim 1." 
Therefore, claim 1 has been amended to recite plural elements rather than singular elements and to recite "an integrator configured to integrate post-synaptic neuron input signals received through a corresponding column line from a multiplicity of synapses coupled to the post-synaptic neuron among the plurality of synapses and output an integration signal."
(Remarks, pg 8)

Examiner’s response:
The examiner respectively disagrees. 

Nishitani and Akopyan, in combination, still teach the recited limitation below since the integrator integrates signals through a column line from multiple synapses and generates an integration signal, as follows:

an integrator configured to integrate post-synaptic neuron input signals received through a corresponding column line from a multiplicity of synapses coupled to the post-synaptic neuron among the plurality of synapses and output an integration signal ([fig 1-2]; [figs 7-8] “integrator”; [sec II, A] “Hereafter, we explain the details of the spiking neuron model by taking a leaky integrate-and-fire (LIF) neuron as an example”; see also [sec III, A-B]; Figs 1-2 and 7-8 reads on “a multiplicity of synapses”. Note that Akopyan teaches “column line”.);

For more details, see the rejections. Thus, the examiner’s rejections are reasonable and proper.

Applicant asserts 
“In addition, claim 1 has been amended to recite "the error value being a variable voltage" and "the correction signal is a pulse with a fixed voltage." 
In Nishitani, a timing difference between "teach signals Vd" and "VFut" is an error value that is a variable value in accordance with the timing difference. "The input-timing-  magnitude, which means that the timing difference Δterror can be converted to Verror." In Fig.6 (c), it is illustrated that the Vsample has variable valuesbased on timing differences. Specifically, when the timing difference between the Vjd and Vout is positively/negatively larger, the Vsampe is positively/negatively larger according to the timing difference. Accordingly, the "Verror" has variable values in accordance with the Vsample In tIn
In the embodiment of claim 1, the "error value (Ier)" may have positively/negatively variable values (voltages) similar to the timing difference of Nishitani. (See FIG. 8) "The error value" is obtained by comparing the "expected value (Iexp)" and "post- synaptic neuron output signal (Yo)" 
In the embodiment of claim 1, a "correction signal (Icrt)" which is input to a column line is a pulse with a fixed value based on one of three modes (set (Iset), maintenance (Imt), or reset (Ireset)). See FIGS. 9A-9C and paragraphs 90-94. That is, even though the error value is positively/negatively larger, the correction signal is not positively/negatively larger. 
[Fig.9A, 9B and 9C]
On page 4 of the Office Action, the Examiner alleges that "peak-hold circuit" and "teach signals Vd " of Nishitani read on "correction signal generator" of claim 1. 
However, in Nishitani, the peak-hold circuit does not generate a correction signal, which is a pulse with a fixed voltage, based on the Vsample For example, as shown in Fig. 6 (c) (below), each of the Vsample of the peak-hold circuit and the teach signal Vd shows a changing value rather than a fixed voltage. The error signal Verror has a continuous fixed voltage, but is not a pulse signal. 
It is apparent to a person of skill in the art that a pulse in signal processing is "a rapid, transient change in the amplitude of a signal from a baseline value to a higher or 
[fig. 6]
Accordingly, Nishitani also does not disclose "the correction signal is a pulse with a fixed voltage," as recited claim 1. 
The other cited references do not remedy the deficiencies of Nishitani. As a result, none of the cited references, taken alone or in combination, disclose or suggest each andPage 12 of 13 every element of claim 1. Claim 1 is allowable. Claims 3-7, 9-10, and 40 and new claim 43 depend from claim 1, and are allowable at least for this reason. 
Each of amended claims 11 and 19 recites features similar to those discussed in the traversal for claim 1, and therefore for at least the reasons discussed with respect to claim 1, claims 11 and 19 are allowable. Claims 12 and 14, 15, 17, 41, and 42 and new claims 44 and 45 depend from claim 11 or 19, and are allowable at least for this reason” (Remarks, pg 10)

Examiner’s response:
The examiner respectively disagrees. 

Nishitani and Demin, in combination, still teach the recited limitation below since the correction signal has a fixed voltage as shown in fig. 6 and the correction signal is a pulse as well, as follows:

wherein the correction signal is a pulse with a fixed voltage ([figs 6-8]; [sec III, B] “The error detector is shown in Fig. 6. The output of the error detector Vjerror is applied to the corresponding output-layer neuron j as an error signal. All error signals Vjerror are also summed up in the analog adder, whose output Verror is applied to all hidden layer-neuron circuits as an error signal. Using this circuit, the gate voltage applied to the 3T-FeMEM to update its conductance as a synaptic weight is proportional to the weight adjustment expressed in (7) and (8). The conductance change in the 3T-FeMEM depends on the applied Vpulse, as shown in Fig. 3(d). Therefore, the weight of the synapse is updated to reduce the error.”; [sec III, A-B] “An analog-shaped voltage Vjd, shown in Fig. 6(b), and a rectangle pulse Vjout are input to the circuit at t = tjd and tj , respectively. Vjout controls whether Vjd will be applied or not by switching the selector. The output of the selector Vjsample is applied to the peak-hold circuit, whose output is the dc voltage Vjerror.”; “Vjerror” reads on “correction signal is a [signal] with a fixed voltage” since the Vjerror graphs have a fixed voltage. Note that Demin teaches “the correction signal is a pulse”.).

For more details, see the rejections. Thus, the examiner’s rejections are reasonable and proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2123                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126